Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 10, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickner (US 4,973,219) in view of Kurita (US 7,216,806), Ponsen (US 3,696,947) and 
Interpretative note 1. Applicants disclosure defines “switches” 322, 324 as a  curved track.(See paragraph 50 & Applicants FIG. 3 reproduced below.)

    PNG
    media_image1.png
    231
    300
    media_image1.png
    Greyscale

Under the broadest reasonable interpretation standard established by the Manual of Patent Examination Procedure the claims and limitations do not prohibit references that disclose movable tracks, e.g. Barry reference US 3,956,994 or Benson reference US 2,714,355. In other words, any of a track portion, curved track portion, pivoting or linearly movable track or track portion reads on the claims..
	With respect to claims 1, 2, 7, Brickner discloses a crane system comprising:
an elevated rail 12, e.g. track, spanning a first location 24 (or optionally “YARD”, “STORAGE”,  20, 26, 28 or 30 as shown in FIG. 2) to a second location 20 (or optionally “YARD”, “STORAGE”,  24, 26, 28 or 30 as shown in FIG. 2); 
a spreader assembly 40 configured to move along an elevated track using a shuttle vehicle 16, e.g. tram assembly unit, and to move a shipping container 16 from a first storage area to a second storage area, wherein a first storage area and a second storage area are between a first location and a second location; and, 
a controller (FIG. 12).
Brickner discloses an automated system that routes containers through the first and second storage locations. Brickner’s system implies that containers must be identified, but does not explicitly disclose it. Brickner does not disclose an elevated track over a plurality of train tracks, wherein train tracks are adjacent to each other and between first and second locations.
Brickner further discloses elevated outer and inner tracks, wherein an elevated outer track is connected to a plurality of elevated inner tracks by track switches, e.g. portions of track. (See FIG. 2 reproduced below). Brickner discloses that “FIG. 2 illustrates schematically a second embodiment of a typical yard layout, and many alternative yard layouts are possible depending upon the particular marine terminal in which the grid rail system is installed.” In other words, with Brickner’s elevated track technology a configuration can be achieved with any number of inner tracks.
[AltContent: arrow][AltContent: textbox (Track Switch (FIG. 6))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner track)][AltContent: textbox (Outer track)][AltContent: textbox (Inner track)]
    PNG
    media_image2.png
    399
    408
    media_image2.png
    Greyscale


Brickner does not disclose an elevated track over a plurality of train tracks, wherein train tracks are adjacent to each other and between first and second locations.
Kurita discloses a crane assembly comprising-
a spreader assembly 45 configured to move along an elevated track using a. trolley 42, e.g. tram assembly unit, and to move a shipping container from a first storage area 2, e.g. ship, to a second storage area (area between legs 40 of crane as shown in FIG. 2), wherein a first storage area and a second storage area are between a first location (indicated generally as 41 in FIG. 2) and a second location (indicated generally as 43 in FIG. 2); and
a controller 52, 54 (FIG. 6) via tag reader/writer 45b (C7/L45-C8/L25), e.g. sensor, that together are configured to identify a shipping container and control a movement of a shipping container using a spreader assembly.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include controller configured to identify a shipping container and control a movement of a shipping container using a spreader assembly, as taught by Kurita, for purposes of container verification “regarding where the handled container needs to be transported to, which AGV or trailer the container is to be loaded onto, and which position on the container vessel the container is to be loaded onto.”
Ponsen discloses an elevated track 162/164/165/166 spanning a first location 145, S’ to a second location 169, and over a plurality of train tracks 183, 183, 185, 185, wherein train tracks 183, 183, 185, 185 are positioned adjacent to each other and are between first and second locations. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include an elevated track spanning a first location to a second location, and over a plurality of train tracks, wherein train tracks are positioned adjacent to each other and are between first and second locations, as taught by Ponsen, thereby providing the ability of more than one hoist to be utilized at a time during ship unloading.
With respect to claims 8, 9, 10, 11 & 12, Brickner discloses that each spreader assembly comprises:
a tram assembly unit comprising: 
a drive unit 54, 55;
at least one drive wheel 44; and 
at least one idler 58; 
a hoist unit 42, 55; 
a pivot 67 (FIG. 4), e.g. swivel; 
a spreader 40.
Claims 3, 4, 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickner in view of Kurita and Ponsen and further in view of Mordaunt (US 4,750,429).
With respect to claims 3 & 4, Brickner does not explicitly disclose a container surge area. Mordaunt discloses that a first location corresponds to a ship 10 and a second location corresponds to a container surge area 46; and, that a first storage area comprises a ship 10. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include a ship and a container surge area, as taught by Mordaunt, thereby reducing delays between loading of stacks of containers while further containers are brought within the crane's range of operation, and increasing road and rail vehicle non-idle time.
	With respect to claims 5 & 6, Brickner does not disclose a train. Ponsen discloses a second storage are that comprises a train (FIG. 6: 183, 185) and a second storage area that comprises a container surface area 169. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include a second a second storage are that comprises a train, and a second storage area that comprises a container surface area, as taught by Ponsen, thereby providing the ability of more than one hoist to be utilized at a time during ship unloading.
Claims 13, 17, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickner (US 4,973,219) in view of Kurita (US 7,216,806) and Noble (US 3,700,128).
	Brickner discloses-
an elevated rail 12, e.g. track, , spanning a first location 24 (or optionally “YARD”, “STORAGE”,  20, 26, 28 or 30 as shown in FIG. 2) to a second location 20 (or optionally “YARD”, “STORAGE”,  24, 26, 28 or 30 as shown in FIG. 2); 
a spreader assembly 40 configured to move along an elevated track using a shuttle vehicle 16, e.g. tram assembly unit, and to move a shipping container 16 from a first storage area to a second storage area, wherein a first storage area and a second storage area are between a first location and a second location; and, 
one spreader assembly configured to move along an elevated track using a tram assembly unit, and 
to move a shipping container between a first storage area and a second storage area, 
wherein first and second storage areas are between first and second locations, 
wherein one spreader assembly comprises: 
a tram assembly unit (indicated generally as 14) comprising: 
a drive unit 54, 55;
one drive wheel 44; and, 
one idler 58; 
a hoist unit 42, 55;
a pivot 67, e.g. swivel, configured to connect a tram assembly unit to a hoist unit;
a spreader 40 connected to a hoist unit by at least one cable (C9/L4-5); and
a controller configured to identify the shipping container and control a movement of the shipping container using the at least one spreader assembly.
Brickner discloses an automated system that routes containers through first and second storage locations. Brickner’s system implies that containers must be identified, but does not explicitly disclose it. 
Brickner further discloses elevated outer and inner tracks, wherein an elevated outer track is connected to a plurality of elevated inner tracks by track switches, e.g. portions of track. (See FIG. 2 reproduced below). Brickner discloses that “FIG. 2 illustrates schematically a second embodiment of a typical yard layout, and many alternative yard layouts are possible depending upon the particular marine terminal in which the grid rail system is installed.” In other words, with Brickner’s elevated track technology a configuration can be achieved with any number of inner tracks. See page 4 of this office action for an annotated FIG. 2 of Brickner showing the inner track, outer track and switches.
Brickner also does not explicitly disclose that swivel 67 is configured to allow a spreader to pivot with a tram assembly unit and the hoist unit.
Kurita discloses a crane assembly comprising-
a spreader assembly 45 configured to move along an elevated track using a. trolley 42, e.g. tram assembly unit, and to move a shipping container from a first storage area 2, e.g. ship, to a second storage area (area between legs 40 of crane as shown in FIG. 2), wherein a first storage area and a second storage area are between a first location (indicated generally as 41 in FIG. 2) and a second location (indicated generally as 43 in FIG. 2); and
a controller 52, 54 (FIG. 6) via tag reader/writer 45b (C7/L45-C8/L25), e.g. sensor, that together are configured to identify a shipping container and control a movement of a shipping container using a spreader assembly.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include controller configured to identify a shipping container and control a movement of a shipping container using a spreader assembly, as taught by Kurita, for purposes of container verification “regarding where the handled container needs to be transported to, which AGV or trailer the container is to be loaded onto, and which position on the container vessel the container is to be loaded onto.”
And, Noble discloses-
one strongback 21, e.g. spreader assembly, configured to move along an elevated rails 53, e.g. track, using a bogie means 19, 20, e.g. tram assembly unit, 
wherein a spreader comprises 
a tram assembly unit 29 comprising a drive unit 31 and drive wheel 30a, 30b; and 
a hoist unit 33, 26, 22; 
a rotational assembly 23, e.g. swivel, configured to connect a tram assembly unit 20 to a hoist unit 33, 26, 22;
a spreader 21 connected to a hoist unit 26 by at least one cable 22, wherein a swivel 23 is configured to allow a spreader 21 to pivot with a tram assembly unit and a hoist unit.
With respect to allowing a swivel to pivot with a tram assembly and hoist unit Noble discloses the operation thusly:
The load rotation characteristics of the transfer car strongback hoist 21 are illustrated by FIGS. 5a and 5b. FIG. 5a shows a containerized load 40, here a truck-trailer, in the grasp of the strongback hoist 21 and lifted into proximity with the transfer car 20. The load is oriented so that its longitudinal axis parallels the longitudinal axis of the main frame 25 of the transfer car and of the overhead guideway. The load may thus be transported along said guideway without having the load extending out beyond the guideway to interfere with other loads, other guideways, or guideway supports. FIG. 5b shows the same load 40 rotated approximately 90.degree. by the load rotation mechanism 23 and lowered by hoist cables 22 to a position remote from the transfer car. Such orientation, or an oblique orientation, is suitable for pickup or discharge of loads within a storage area and also for the pickup of loads from sources not axially aligned with the overhead guideway 10. 
(Column 5, line 65 thru column 6, line 17)
	FIG. 1 discloses that elevated track 10 includes straight portions (indicated generally as B, C in FIG. 1) and curved portions (indicated generally as 14 in FIG. 1). Thus, from an operation sense when container 40 and tram 19, 20 are relatively oriented as shown in FIG. 5a the spreader 21 will pivot as tram 20 pivots while traversing curved sections of track (B, C). In other words, Noble’s swivel 23 retains spreader 21 stationary while tram pivots. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include a swivel configured to allow a spreader to pivot with a tram assembly unit and a hoist unit, as taught by Noble, thereby reducing “doubles handling at the now train-storage-truck interface.”
Claims 14 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickner in view of Kurita and Nobel and further in view of Mordaunt (US 4,750,429).
Brickner does not explicitly disclose a container surge area. Mordaunt discloses that a first location corresponds to a ship 10 and a second location corresponds to a container surge area 46; and, that a first storage area comprises a ship 10. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include a ship and a container surge area, as taught by Mordaunt, thereby reducing delays between loading of stacks of containers while further containers are brought within the crane's range of operation, and increasing road and rail vehicle non-idle time.
Claims 15, 16, 22 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickner in view of Kurita, Nobel and Mordaunt and further in view of Ponsen (US 3,696,947).
	Brickner does not disclose a train. Ponsen discloses a second storage are that comprises a train (FIG. 6: 183, 185) and a second storage area that comprises a container surface area 169. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Brickner to include a second a second storage are that comprises a train, and a second storage area that comprises a container surface area, as taught by Ponsen, thereby providing the ability of more than one hoist to be utilized at a time during ship unloading.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,214,468. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.  Elements recited in the instant claims (but not recited in the claims of the related patent) are addressed by the art rejection(s) set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652